                             UNITED STATES DISTRICT COURT
                               DISTRICT OF RHODE ISLAND


JOHN R.                                      :
                                             :
v.                                           :       C.A. No. 19-00024-LDA
                                             :
ANDREW SAUL, Commissioner,                   :
Social Security Administration               :


                                             ORDER


       After due consideration of the parties’ arguments and review of the relevant portions of the

Administrative Record, and for the reasons stated at the hearing held on November 18, 2019,

Plaintiff’s Motion to Reverse (Document No. 12) is GRANTED; and Defendant’s Motion to

Affirm (Document No. 15) is DENIED.

       The Clerk shall enter Final Judgment in favor of Plaintiff reversing the Commissioner’s

decision under sentence four of 42 U.S.C. § 405(g) and remanding this case to the Commissioner

for further administrative proceedings consistent with this decision.

SO ORDERED.



 /s/ Lincoln D. Almond
LINCOLN D. ALMOND
United States Magistrate Judge
November 18, 2019
